Title: To Thomas Jefferson from William C. C. Claiborne, 15 June 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Sir,
            New-Orleans 15 June 1804
          
          At the particular request of the Superior of the Convent in this city, I have the honor to enclose you a communication from the Ursaline Nuns.
          These respectable Ladies merit and possess a great share of the public esteem; their conduct is exemplary, and their time is usefully employed in the education of female youth.—During my short residence in this city, I have paid the Nuns very great respect and given them every assurance of the protection and friendly regard of the Government of the United States.—I believe I have succeeded in conciliating their affections, and rendering their minds tranquil: it seems however that, they of late entertain some fears that, their property cannot be secured to them and their Successors without an Act of Congress, and I understand that, it is on this Subject they have addressed you.
          This city continues healthy, and the American Society increases rapidly.
          The lady and family of my friend Mr. Trist and several other genteel families from the United States have within ten days past arrived in this city. I have the pleasure to add that Mrs. Claiborne is now with me she reached this city on the 4th. instant after a passage of forty days from Nashville in Tennessee.
          With sentiments the most respectful I have the honor to Subscribe my self Your faithful friend
          
            William C. C. Claiborne
          
        